Opinioh by
Wickham, J.,
The indictment in this case shows, on its face, that it was found *251more than two years after the commission of the offense charged, and fails to allege, that the defendant had not been an inhabitant or usual resident of this state at any time before he was indicted.
It should therefore have been quashed as being fatally defective : Com. v. Bartilson, 85 Pa. 482; Com. v. Owens, 3 Kulp, 230.
We cannot agree with the learned trial judge, that the defendant’s agreement to support the prosecutrix and her child, estopped him from relying on the statute of limitations. His conduct in refusing to perform the agreement may have been dishonest and dishonorable, but neither it, nor the agreement, interfered with the running of the statute nor lifted its bar.
To hold otherwise would lead to extraordinary results. Thus one guilty of assault and battery, or embezzlement, and agreeing to make compensation or restitution, by instalments, might be .indicted twenty years or more after the commission of the offense, if he defaulted on any of his promised payments.
Judgment reversed and defendant discharged from his recognizance.